DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Restriction/Election requirement withdrawn
Upon further consideration, the Office withdraws the requirement for Restriction/Election.
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 07/16/2019 (originally filed papers) and 03/15/2021 (Response to Election/Restriction).
Preliminary Amendment NOT ENTERED
The present Office Action is based upon the original patent application and claims filed on 07/16/2019. The claim amendments filed 03/15/2021 in response to Requirement for Restriction/Election are NOT ENTERED as they contain numerous typographical errors. 
Information Disclosure Statement
No Information Disclosure Statement has been filed.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for implementing a real-time trusted blockchain attribution platform.
Claim 1 recites [t]he method comprising: creating a plurality of mutually referential data structures to increase efficiency of providing an answer to a query regarding an event between a first-party ID and a second-party ID, wherein at least one of the first-party ID and the second-party ID is associated with a third-party ID, by representing a plurality of aspects of the event using the plurality of mutually referential data structures and enabling efficient switching between different aspects of the event using references between the plurality of mutually referential data structures, said creating comprising: creating a first data structure in the plurality of mutually referential data structures representing a first aspect comprising a list of events between a plurality of first-party IDs and a plurality of second-party IDs; and creating a second data structure in the plurality of mutually referential data structures representing a second aspect comprising an event category and a reference to the event in the list of events.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 2-12 recite a method and, therefore, are directed to the statutory class of a process. Claims 13-20 recite a system/apparatus and, therefore, are directed to the statutory class of machine.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.

Claim 2: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
2. The method comprising:

No additional elements are positively claimed.
creating a plurality of mutually referential data structures to increase efficiency of providing an answer to a query regarding an event between a first-party ID and a second-party ID, wherein at least one of the first-party ID and the second-party ID is associated with a third-party ID, by representing a plurality of aspects of the event using the plurality of mutually referential data structures and enabling efficient switching between different aspects of the event using references between the plurality of mutually referential data structures, said creating comprising: 
This limitation includes the step of creating a plurality of mutually referential data structures to increase efficiency of providing an answer to a query regarding an event between a first-party ID and a second-party ID, wherein at least one of the first-party ID and the second-party ID is associated with a third-party ID, by representing a plurality of aspects of the event using the plurality of mutually referential data structures and enabling efficient switching between different aspects of the event using references between the plurality of mutually referential data structures. 
No additional elements are positively claimed.
This limitation is directed to organizing and associating known data in order to implement a real-time trusted blockchain attribution platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
creating a first data structure in the plurality of mutually referential data structures representing a first aspect comprising a list of events between a plurality of first-party IDs and a plurality of second-party IDs; and 

This limitation includes the step of creating a first data structure in the plurality of mutually referential data structures representing a first aspect comprising a list of events between a plurality of first-party IDs and a plurality of second-party IDs. 
No additional elements are positively claimed.
This limitation is directed to organizing and associating known data in order to implement a real-time trusted blockchain attribution platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
creating a second data structure in the plurality of mutually referential data structures representing a second aspect comprising an event category and a reference to the event in the list of events. 
This limitation includes the step of creating a second data structure in the plurality of mutually referential data structures representing a second aspect comprising an event category and a reference to the event in the list of events. 
No additional elements are positively claimed.
This limitation is directed to organizing and associating known data in order to implement a real-time trusted blockchain attribution platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. There are NO additional elements positively claimed. Further, any generic computing components could perform the generic computing functions claimed (i.e., generic components performing generic computer functions such as processing and outputting data) such that they would amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of any computer. There is no technological problem that the claimed invention solves. Rather, any claimed computer system is invoked merely as a tool. Accordingly, while there are no claimed additional elements, any generic additional elements would not integrate the abstract idea into a practical application because they would not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are NO claimed additional elements and any potentially claimed additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to monitor and display data. 
Additionally, any generic, general purpose computer components could be used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, an off the shelf computer can associate and organize data as claimed.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 13 also contains the identified abstract ideas, with the additional elements of a processor which is a generic computer component, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 3-12 and 14-20 further describes the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims answering a question and creating data structures to organize and arrange data. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a real-time trusted blockchain attribution platform. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. This claim recites a method for implementing a real-time trusted blockchain attribution platform.
Claim 1 recites [a] computer implemented method to efficiently provide an answer to a query regarding an event and a third-party identifier (ID) not expressly involved with the event, the method comprising: receiving data from a plurality of platforms, the data comprising a third-party ID, a number of followers associated with the third-party ID, a product line ID associated with the third-party ID; identifying in the data the third-party ID by determining whether the third-party ID satisfies a plurality of predetermined criteria comprising the number of followers associated with the third-party ID being above a predetermined threshold, and the product line ID associated with the third-party ID being on a list of desired products; receiving information about the event comprising a first-party ID expressly involved with the event, a second-party ID expressly involved with the event and an object ID; determining that at least the first-party ID or the second-party ID is a follower of the third-party ID and that the object ID is associated with the product line ID associated with the third-party ID; recording the event in a plurality of mutually referential data structures by representing a plurality of aspects of the event using the plurality of mutually referential data structures and enabling efficient switching between different aspects of the event using references between the plurality of mutually referential data structures, wherein a first data structure in the plurality of mutually referential data structures represents a first aspect comprising a list of events between a plurality of first-party IDs and a plurality of second-party IDs, and wherein a second data structure in the plurality of mutually referential data structures represents a second aspect comprising an event category and a reference to the event in the list of events, wherein a third data structure represents a third aspect comprising a collection of most recent events including the event category, a reference to an element of the second data structure and a reference to an element of the first data structure; and providing the answer to the query comprising an aspect of the event by finding a data structure in the plurality of mutually referential data structures enabling an efficient retrieval of the answer based on the aspect of the event.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claim 1 recite a method and, therefore, are directed to the statutory class of a process. 
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.





Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
2. A computer implemented method to efficiently provide an answer to a query regarding an event and a third-party identifier (ID) not expressly involved with the event, the method comprising:

No additional elements are positively claimed.
receiving data from a plurality of platforms, the data comprising a third-party ID, a number of followers associated with the third-party ID, a product line ID associated with the third-party ID; 
This limitation includes the step of receiving data from a plurality of platforms, the data comprising a third-party ID, a number of followers associated with the third-party ID, a product line ID associated with the third-party ID. 
No additional elements are positively claimed.
This limitation is directed to receiving known data in order to implement a real-time trusted blockchain attribution platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
identifying in the data the third-party ID by determining whether the third-party ID satisfies a plurality of predetermined criteria comprising the number of followers associated with the third-party ID being above a predetermined threshold, and the product line ID associated with the third-party ID being on a list of desired products;
This limitation includes the step of identifying in the data the third-party ID by determining whether the third-party ID satisfies a plurality of predetermined criteria comprising the number of followers associated with the third-party ID being above a predetermined threshold, and the product line ID associated with the third-party ID being on a list of desired products. 
No additional elements are positively claimed.
This limitation is directed to analyzing known data in order to implement a real-time trusted blockchain attribution platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
receiving information about the event comprising a first-party ID expressly involved with the event, a second-party ID expressly involved with the event and an object ID; 

This limitation includes the step of receiving information about the event comprising a first-party ID expressly involved with the event, a second-party ID expressly involved with the event and an object ID. 
No additional elements are positively claimed.
This limitation is directed to receiving known data in order to implement a real-time trusted blockchain attribution platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
determining that at least the first-party ID or the second-party ID is a follower of the third-party ID and that the object ID is associated with the product line ID associated with the third-party ID; 

This limitation includes the step of determining that at least the first-party ID or the second-party ID is a follower of the third-party ID and that the object ID is associated with the product line ID associated with the third-party ID. 
No additional elements are positively claimed.
This limitation is directed to analyzing known data in order to implement a real-time trusted blockchain attribution platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
recording the event in a plurality of mutually referential data structures by representing a plurality of aspects of the event using the plurality of mutually referential data structures and enabling efficient switching between different aspects of the event using references between the plurality of mutually referential data structures, wherein a first data structure in the plurality of mutually referential data structures represents a first aspect comprising a list of events between a plurality of first-party IDs and a plurality of second-party IDs, and 

This limitation includes the step of recording the event in a plurality of mutually referential data structures by representing a plurality of aspects of the event using the plurality of mutually referential data structures and enabling efficient switching between different aspects of the event using references between the plurality of mutually referential data structures, wherein a first data structure in the plurality of mutually referential data structures represents a first aspect comprising a list of events between a plurality of first-party IDs and a plurality of second-party IDs,… 
No additional elements are positively claimed.
This limitation is directed to storing, organizing, and associating known data in order to implement a real-time trusted blockchain attribution platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
wherein a second data structure in the plurality of mutually referential data structures represents a second aspect comprising an event category and a reference to the event in the list of events, wherein a third data structure represents a third aspect comprising a collection of most recent events including the event category, a reference to an element of the second data structure and a reference to an element of the first data structure; and
This limitation includes the step of wherein a second data structure in the plurality of mutually referential data structures represents a second aspect comprising an event category and a reference to the event in the list of events, wherein a third data structure represents a third aspect comprising a collection of most recent events including the event category, a reference to an element of the second data structure and a reference to an element of the first data structure. 
No additional elements are positively claimed.
This limitation is directed to organizing and associating known data in order to implement a real-time trusted blockchain attribution platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
providing the answer to the query comprising an aspect of the event by finding a data structure in the plurality of mutually referential data structures enabling an efficient retrieval of the answer based on the aspect of the event.

This limitation includes the step of providing the answer to the query comprising an aspect of the event by finding a data structure in the plurality of mutually referential data structures enabling an efficient retrieval of the answer based on the aspect of the event. 
No additional elements are positively claimed.
This limitation is directed to organizing and associating known data in order to implement a real-time trusted blockchain attribution platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. There are NO additional elements positively claimed. Further, any generic computing components could perform the generic computing functions claimed (i.e., generic components performing generic computer functions such as processing and outputting data) such that they would amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of any computer. There is no technological problem that the claimed invention solves. Rather, any claimed computer system is invoked merely as a tool. Accordingly, while there are no claimed additional elements, any generic additional elements would not integrate the abstract idea into a practical application because they would not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are NO claimed additional elements and any potentially claimed additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to monitor and display data. 
Additionally, any generic, general purpose computer components could be used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, an off the shelf computer can associate and organize data as claimed.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
As such, the claims are not patent eligible. 


Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims answering a question and creating data structures to organize and arrange data. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a real-time trusted blockchain attribution platform. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  




Claim Rejections – 35 USC § 102 / § 103 (Prior-art)
Claims 1-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boyd et al. 2019/0188335 discloses some of the claimed features as follows: creating a plurality of mutually referential data structures (Boyd et al. 2019/0188335 [0032 - logical structure that lineally links information assets by storing mutually-referential data structures (metadata)] FIG. 3 shows a functional block diagram illustrating an example of an information asset management system 101 interacting with a user device 107 in accordance with aspects of the present disclosure. The registry 111 has logical structure that lineally links information assets by storing mutually-referential data structures (metadata). The registry 111 is designed to improve the way the information asset management system 101 stores, retrieves, and manages data in the registry 111 by establishing associations linking one or many derivative assets in lineal chains. By doing so, the information asset management system 101 can quickly and accurately identify information assets in the same lineage when responding to a query 140 regarding a particular information asset.) to increase efficiency (Boyd et al. 2019/0188335 [0019 – registry improves the way computers store and retrieve information] As described above and detailed below, implementations consistent with the present disclosure, provide an innovative logical model for a computer registry having a specific type of data structure that stores information describing information assets and information representing lineal links between such information assets. The registry improves the way computers store and retrieve information that controls how related information assets are used in applications. In accordance with implementations of the present disclosure, the registry stores information in lineal chains that identify sources, timeliness, accuracy, and/or usage limitations on the information assets. By doing so, implementations consistent with the present disclosure address various technical problems. For example, implementations store attribute information in an efficient manner that allows entire lineages to be retrieved from the registry based on a single information asset in the chain. Implementations also improve the accuracy of computing systems that execute the information assets by preventing and/or providing notifications that the source information asset, when evaluated against user-configurable criteria, is inaccurate and/or stale for use by another information asset in the chain. Implementations can also improve security of information assets by preventing unauthorized execution based on other information assets in the chain. Based on such information, the registry can provide information, such as: who may/may not use the information asset; whether the information asset be copies or transferred; worst-case accuracy of the information asset: best-case accuracy of the information asset; resolution of the information asset; and freshness of data in the information asset. Thus, implementations disclosed herein can provide definitive usage limitations throughout the lineage of an information asset. That is, knowing where the data has been stored, transferred, combined, or distilled into derivative products allows the original usage limitations to be viewed and reported. Additionally, it allows use or transfer of the information asset to be limited or denied.) of providing an answer to a query regarding an event (Boyd et al. 2019/0188335 [0025 – response to a query interpreted as providing an answer to a query] In response to the query 140, the information asset management system 101 can retrieve information from the registry and return a result 150 to the user device. In accordance with aspects of the present disclosure the result 150 can include quality, timeliness, accuracy, and/or usage restriction information based on information assets (e.g., source asset 119) in the lineage of the derivative asset 127. The user device 107 can compare the information in the result 150 with predefined requirements 145 for the use of the derivative asset 127 by the user device 107. Based on such comparison, the user device 107 can provide notifications and/or prevent further execution of the information asset. In implementations, such comparison is performed by the information asset management system 101 based on the requirements 145. [0029 – respond to queries] The processor 239 can also execute computer program instructions of a registration module 251, a query module 255, and a result module 257. The registration module 251 can be data and/or computer program code that, when executed by the processor 239, controls the computing device 230 to interface with entities (e.g., source 119 and derivative 127) using the I/O interlaces 243 and/or the network interfaces 245 to obtain information asset metadata (e.g., source information 115 and derivative information 123), convert (e.g., normalize and/or genericize) the metadata, and store such information in the information asset registry 111 in association with related information assets. For example, the registration module 251 can use the I/O devices 233 and/or the network interfaces 245 to provide a computer-user interface that interactively obtains information asset information from entities in a registration process. The query module 255 can be data and/or computer program code that, when executed by the processor 239, control the computing device 230 to interlace with users (e.g., a user of user device 107) and/or software applications to receive, process, and respond to queries of the information asset registry 111.) between a first-party ID and a second-party ID (Boyd et al. 2019/0188335 [0007] Additionally, implementations disclosed herein provide a system for enhancing security and accuracy of information assets. The system includes a processor, a computer-readable memory device operatively coupled to the processor and storing program instructions, and a computer-readable data storage device operatively couple to the processor. The system also includes an information asset registry lineally linking a plurality of information assets in a logical data structure. The program instructions, when executed by the processor, cause the system to perform operations including receiving a query for a first information asset. The operations also include determining a lineal link between the first information asset and a second information asset using the information asset registry. The operations further include determining, based on the lineal link, an attribute of the first information asset and an attribute of the second information asset. The operations further include providing a result to the query based on the attribute of on the first information asset and the attribute of the second information asset, the result limiting use of the first information asset. In some implementations, the lineal link represents a direct lineal relationship between the first information asset and the second information asset. In some implementations, providing the result includes combining the attribute of the first information asset with the attribute of the second information asset. In some implementations, limiting the use of the first information asset includes restricting execution, transfer, and duplication of the first information asset. In some implementations, limiting the use of the first information asset includes determining that the use of the first information asset violates a predefined usage limitation included in the attribute of the first information asset or a predefined usage limitations included in the attribute of the second information asset. In some implementations, limiting the use of the first information asset includes determining that the use of the information asset violates a predefined limitation an transferring the first information asset based on the attribute of the first information asset and on the attribute of the second information asset. In some implementations, the attribute of the first information asset and the attribute of the second information asset include accuracy information. In some implementations, the attribute of the first information asset and the attribute of the second information asset quality information. In some implementations, the attribute of the first information asset and the attribute of the second information asset include timeliness information. In some implementations, the operations further include receiving requirements from a user device, and comparing the one or more requirements to the attribute of on the first information asset and the attribute of the second information asset.), wherein at least one of the first-party ID and the second-party ID is associated with a third-party ID (Boyd et al. 2019/0188335 [0017 – first entity, second entity, third entity] In some implementations, the registry comprises data structures including metadata representing attributes of the respective information, assets (e.g., identification, accuracy, timeliness, and/or quality) and information representing respective lineal links of the respective information assets. For example, a first entity may provide a first information asset, such as weather imagery that is updated hourly. A second entity may provide a second information asset, such as geospatial location data, which is updated semi-annually. A third entity may combine the weather imagery and the geospatial location data in a third data asset, which is a software aircraft flight planning system. The first entity may have little or no regard for how fresh or timely of the weather imagery. However, because weather may substantially change in a short time (e.g., minutes or hours) knowing the freshness or timeliness of the first information asset may be important to the users of the flight planning system because it informs them of the bounds they may have when establishing plans or routes. For reasons, it may be important to the users of the flight planning system to be aware of changes in the accuracy of the geospatial information provided by the second information asset. In accordance with aspects of the present disclosure, the flight planning system can query the information asset registry and determine the timeliness (e.g., freshness) and/or accuracy of any of the information assets that have a lineal relationship with the flight planning system. Based on the query result, the flight planning system can provide notices and/or warnings with regard to the timeliness or the accuracy of the individual information assets and/or the combination information assets. Also, use of the first and/or second information assets can be limited or denied when the quality or the information is below that required for a particular derivative information asset.), by representing a plurality of aspects of the event using the plurality of mutually referential data structures and enabling efficient switching between different aspects of the event using references between the plurality of mutually referential data structures (Boyd et al. 2019/0188335 [0045 – normalizing and converting the metadata] At 605 the information asset management system stores metadata (e.g., source information 115 or derivative information 123) populating the record created at 601. Storing the metadata can include receiving information from the user or entity and/or the information asset. Storing the metadata can also include normalizing, and /converting the metadata and storing it in a standard format (e.g., using a predefined markup language schema), which can be the same or similar to that previously described above with regard to FIG. 5.), said creating comprising: creating a first data structure (Boyd et al. 2019/0188335 [Fig. 5; 0013 – example data structure] FIG. 5 shows table illustrating an example of a data structure, in accordance with aspects of the present disclosure.) in the plurality of mutually referential data structures representing a first aspect (Boyd et al. 2019/0188335 [0032 - metadata] FIG. 3 shows a functional block diagram illustrating an example of an information asset management system 101 interacting with a user device 107 in accordance with aspects of the present disclosure. The registry 111 has logical structure that lineally links information assets by storing mutually-referential data structures (metadata). The registry 111 is designed to improve the way the information asset management system 101 stores, retrieves, and manages data in the registry 111 by establishing associations linking one or many derivative assets in lineal chains. By doing so, the information asset management system 101 can quickly and accurately identify information assets in the same lineage when responding to a query 140 regarding a particular information asset.) comprising a list of events between a plurality of first-party IDs and a plurality of second-party IDs (Boyd et al. 2019/0188335 [0007 – relationships between first and second assets] Additionally, implementations disclosed herein provide a system for enhancing security and accuracy of information assets. The system includes a processor, a computer-readable memory device operatively coupled to the processor and storing program instructions, and a computer-readable data storage device operatively couple to the processor. The system also includes an information asset registry lineally linking a plurality of information assets in a logical data structure. The program instructions, when executed by the processor, cause the system to perform operations including receiving a query for a first information asset. The operations also include determining a lineal link between the first information asset and a second information asset using the information asset registry. The operations further include determining, based on the lineal link, an attribute of the first information asset and an attribute of the second information asset. The operations further include providing a result to the query based on the attribute of on the first information asset and the attribute of the second information asset, the result limiting use of the first information asset. In some implementations, the lineal link represents a direct lineal relationship between the first information asset and the second information asset. In some implementations, providing the result includes combining the attribute of the first information asset with the attribute of the second information asset. In some implementations, limiting the use of the first information asset includes restricting execution, transfer, and duplication of the first information asset. In some implementations, limiting the use of the first information asset includes determining that the use of the first information asset violates a predefined usage limitation included in the attribute of the first information asset or a predefined usage limitations included in the attribute of the second information asset. In some implementations, limiting the use of the first information asset includes determining that the use of the information asset violates a predefined limitation an transferring the first information asset based on the attribute of the first information asset and on the attribute of the second information asset. In some implementations, the attribute of the first information asset and the attribute of the second information asset include accuracy information. In some implementations, the attribute of the first information asset and the attribute of the second information asset quality information. In some implementations, the attribute of the first information asset and the attribute of the second information asset include timeliness information. In some implementations, the operations further include receiving requirements from a user device, and comparing the one or more requirements to the attribute of on the first information asset and the attribute of the second information asset.  [Claim 1] 1. An information asset management system (101) configured to enhance security and accuracy of information assets (119, 127), the information asset management system comprising; a processor (239); a computer-readable memory device (241) operatively coupled to the processor and storing program instructions (251, 255, 257); a computer-readable data storage device (235) operatively couple to the processor and including an information asset registry (111) storing metadata of a plurality of information assets (119, 127) and having a logical structure that lineally links two or more of the plurality of information assets, the logical structure comprising: a plurality of data structures (500) including: a logical element (501A) comprising an identifier (503) identifying an information asset of the plurality of information assets; one or more logical elements (501A . . . 501V) including metadata (505-561) of the information asset; and one or more logical elements (501J . . . 501R) including lineage information (533) that relates the information asset to one or more of the plurality of information assets, wherein the program instructions, when executed by the processor, cause the information asset management to perform operations comprising: receiving a query (140) for information describing a first information asset (319A) of the plurality of information assets; determining one or more lineal links (313L, 317L, 319L) in the information asset registry between the first information asset and at least one other information asset of the plurality of information assets; retrieving the metadata (313M, 313M, 317M, 319M) of the first information asset and the at least other information asset; and providing a result (150) based on the metadata of on the first information asset and the at least other information asset.); and creating a second data structure in the plurality of mutually referential data structures representing a second aspect comprising an event category and a reference to the event in the list of events.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682